  Case: 2:18-cr-00108-MHW Doc #: 71 Filed: 08/26/19 Page: 1 of 1 PAGEID #: 170



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

United States of America,

             Piaintiff,

      V.                                   Case No. 2:18cr108

Deshaune Kiion Stewart,                    Judge Michael H. Watson

             Defendant.

                                    ORDER

      The Court hereby reschedules this case for a bench trial on

Tuesday, September 24, 2019 at 9:00 a.m.
             IT IS SO ORDERED.



                                     Michael H. Watson, Judge
                                     United States District Court
